      Case 2:17-cv-00928-JAM-DB Document 21 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRUCE WILLIAM SNOW,                               No. 2:17-cv-00928 JAM DB P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 26, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
     Case 2:17-cv-00928-JAM-DB Document 21 Filed 04/27/21 Page 2 of 2


 1   Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed January 26, 2021 (ECF No. 20) are adopted;
 3          2. Respondent’s motion to dismiss the petition (ECF No. 16) is granted;
 4          3. This action is dismissed as untimely; and
 5          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253 for the reasons set forth in the findings and recommendations.
 7

 8
     DATED: April 26, 2021                          /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
